





CITATION:
Giuliani v. Halton (Municipality), 2011 ONCA
          812





DATE: 20111221



DOCKET: C52734



COURT OF APPEAL FOR
          ONTARIO



OConnor
          A.C.J.O., LaForme J.A. and Cunningham A.C.J. (
ad hoc
)



BETWEEN



Patrizia Giuliani and Tina Giuliani



Plaintiffs (Respondents/Appellants                                                                                         
          by way of cross-appeal)



and



The Regional Municipality of Halton and the Town of
          Milton



Defendants (Appellants/Respondents by way of cross-appeal)



J. Murray Davison, Q.C. and Charles A. Painter, for the appellants/
          respondents by way of cross-appeal

Allan Rouben, for the respondents/appellants by way of
          cross-appeal







Heard:  November 10, 2011

On appeal from the judgment of Justice John C. Murray of the Superior
          Court of Justice dated August 31, 2010, with reasons reported at 2010 ONSC
          4630, 75 M.P.L.R. (4th) 239.





OConnor A.C.J.O.:




[1]

The respondent lost control of her vehicle when
    the road on which she was travelling was covered with snow and ice.  She struck
    an oncoming car and was seriously hurt.  The respondent sued the appellants
    claiming they failed to keep the road in a condition that was reasonable in the
    circumstances.

[2]

In a judgment dated August 31, 2010, the trial
    judge found the appellants liable.  He found the respondent contributorily
    negligent.  He apportioned liability on a 50/50 basis.  The trial judge awarded
    the respondent $375,000 in damages.

[3]

The sole issue on this appeal is whether the
    trial judge erred in concluding that
Minimum Maintenance Standards

for
    Municipal Highways,
O. Reg. 239/02 does not afford the appellants with a
    defence.  In my view, he did not.  I would dismiss the appeal.

[4]

The respondent cross-appeals the apportionment
    of damages.  I would dismiss the cross-appeal.

FACTS

[5]

The accident underlying the action occurred on
    April 1, 2003 at approximately 7:00 a.m. on Derry Road in Milton, Ontario.  The
    road is a two-lane, two-way road with a speed limit of 80 kilometres an hour. 
    At the time of the accident, approximately two centimeters of snow had fallen
    over the previous three hours.  The respondent was travelling on Derry Road
    when she lost control of her vehicle and collided with another vehicle in the
    oncoming lane.  The respondent was seriously injured in the collision.

[6]

The Regional Municipality of
    Halton entered into an agreement with the Town of Milton in 2001. Pursuant to
    this agreement, the Town undertook to provide road maintenance services on
    behalf of the Region on certain roads included in the regional road system but
    located within the Towns boundaries. Under the terms of this agreement, Derry
    Road was a Regional road to be maintained by the Town. The Town agreed to indemnify
    the Region from any claims and damages arising from any negligent act of the
    Town relating to the performance of maintenance service under the agreement.


[7]

In careful reasons, the trial judge made the
    following findings of fact.  They are not challenged on appeal:

a.

The weather forecasts from the afternoon of
    March 31 through the morning of April 1 made it clear that snow would fall in
    the Halton/Peel area beginning in the early morning hours of April 1.

b.

Snow likely began to fall in the Milton area at
    approximately 4:00 a.m. and  roughly two centimeters of snow fell prior to the
    accident.

c.

By the time of the accident, at approximately
    7:00 a.m., the road surface on Derry Road was covered with snow and ice and
    presented a hazard to users of the road.  The icy conditions were caused by traffic
    compacting the snow, not by ice pellets falling on the road.

d.

Given the weather forecasts on March 31, the Town
    had ample time to schedule a person or crew to monitor the weather and road
    conditions, and to place a road maintenance crew on standby.

e.

On the morning of April 1, the Town began
    salting operations at approximately 7:15 a.m., 15 minutes after the accident
    occurred.

f.

If there had been monitoring of the weather, it
    is highly likely that operators would have been called in sometime between 3:30
    a.m. and 4:00 a.m. on April 1.  It would have been apparent to any reasonable
    person monitoring the roads that salting operations ought to have commenced
    significantly earlier than they did on the morning of April 1.

g.

Proper monitoring of weather forecasts would
    have enabled an appropriate operational response.  A road patrol would have
    taken steps to ensure that Derry Road was treated with the appropriate
    materials and equipment in order to make it safe.  Salt applied down the center
    of Derry Road at the beginning of the storm at approximately 4:00 a.m. would
    have prevented ice build-up and the formation of icy conditions.

h.

The time when icy conditions would have been
    identified is speculative.  There was no evidence, however, that the Town would
    have waited until it identified the icy conditions before dispatching salting
    equipment.

i.

The Region (through the Town) did not take
    reasonable steps to prevent the default of its obligations to keep Derry Road
    in a state of repair that was reasonable in the circumstances.  It failed to
    inspect the roads when it ought to have known that an inspection was necessary
    to trigger the remedial steps necessary to maintain Derry Road.  The failure
    was not related to the budget.

[8]

In summary, the trial judge concluded that the
    Region did not keep Derry Road in a state of repair that was reasonable in the
    circumstances and but for this failure, the accident and the injuries to the
    respondent would not have occurred.

[9]

He also concluded that the defences provided to
    a municipality pursuant to the provincial
Minimum Maintenance Standards for
    Highway Maintenance
did not apply in the circumstances of this case.  I
    will discuss the trial judges findings in this regard in more detail below.



THE STATUTORY SCHEME

[10]

Section 44 of the
Municipal Act,
S.O.
    2001, c. 25, sets out the statutory scheme pursuant to which a municipality is
    required to maintain the highways under its jurisdiction and the consequences
    for default when damages ensue.

[11]

Section 44(1) defines the duty.  It reads as
    follows:

The municipality that has
    jurisdiction over a highway or bridge shall keep it in a state of repair that
    is reasonable in the circumstances, including the character and location of the
    highway or bridge.

While s. 44(1) is
    mandatory, it incorporates the concept of reasonableness.  A municipality is
    only required to keep the road in a state of repair that is reasonable in the
    circumstances.

[12]

Section 44(2) creates legal liability for
    default in complying with subsection (1):

A municipality that defaults in
    complying with subsection (1) is, subject to the
Negligence Act
, liable
    for all damages any person sustains
because of the default.
[Emphasis
    added.]

The important
    point for the purposes of the present case is that liability attaches to a
    specific default.  Thus, in determining whether a municipality is liable, it is
    necessary to identify the default or defaults that fell below the reasonable
    in the circumstances test set out in subsection (1).

[13]

Section 44(3) sets out three defences to the
    liability of a municipality under ss. 44(1) and (2).  It reads:

Despite subsection (2), a
    municipality is not liable for failing to keep a highway or bridge in a
    reasonable state of repair if,

a) it did not know or could not
    reasonably have been expected to have known about the state of repair of the
    highway or bridge;

b) it took reasonable steps to
    prevent
the default
from arising; or

c) at the time the cause of action
    arose, minimum standards established under subsection (4) applied to the
    highway or bridge and to
the alleged default
and those standards have
    been met.  [Emphasis added.]

The three
    subparagraphs in subsection (3) are disjunctive.  Thus, a municipality avoids
    liability if any one of the three is present.  Paragraphs (b) and (c) focus on
    the default and relate back to the default referred to in subsection (2) which
    forms the basis of a finding of liability.

[14]

Section 44(4) of the
Municipal Act
confers the authority on the Minister of Transportation to establish the minimum
    standards referred to in s. 44(3)(c).  It reads as follows:

The Minister of Transportation
    may, by regulation, establish minimum standards for a) highways and roads; b)
    classes of highways and roads; c) bridges and d) classes of bridges.
[1]



THE MINIMUM STANDARDS

[15]

Pursuant to the authority in s. 44(4), the
    Minister established a number of minimum standards.  They are entitled
Minimum
    Maintenance Standards for Municipal Highways
(MMS) and were first enacted
    as O. Reg. 239/02.  The MMS were amended in 2010, O. Reg. 23/10.  The 2002
    Regulation is relevant for this case as the accident occurred in 2003.

[16]

In his reasons, the trial judge incorrectly
    referred to the 2010 Regulation.  However, the differences between the 2002 and
    the 2010 standards as they relate to the circumstances of this case are not
    material, nor did they play a role in the trial judges reasons.  I will refer
    to the 2002 standards and will use the past tense in doing so.

[17]

Section 4 of the MMS required a municipality to
    clear accumulated snow after it reached a specified depth.  The depth at which
    the requirement was triggered and the time within which the accumulated snow
    must have been cleared depended on the classification of the highway in
    question.  The relevant portions of s. 4 read as follows:

(1)  The minimum standard for
    clearing snow accumulation is,

a) while the snow continues to
    accumulate, to deploy resources to clear the snow as soon as practicable after
    becoming aware of the fact that the snow accumulation on a roadway is greater
    than the depth set out in the Table to this section; and

b)  after the snow accumulation
    has ended and after becoming aware that the snow accumulation is greater than
    the depth set out in the Table to this section, to clear the snow accumulation
    in accordance with subsections (2) and (3) or subsections (2) and (4), as the
    case may be, within the time set out in the Table.

(2)  The snow accumulation must be
    cleared to a depth less than or equal to the depth set out in the Table.



(6)   In this section, snow
    accumulation means the natural accumulation of new fallen snow or wind-blown
    snow that covers more than half a lane width of a roadway.

TABLE

SNOW ACCUMULATION



Class
          of Highway

Depth

Time



2

5 cm

6
          hours



[18]

Section 5 dealt with icy roadways and read as
    follows:

(1) The minimum standard for
    treating icy roadways is,

(a)

to deploy resources to treat an icy roadway as soon as practicable
    after becoming aware that the roadway is icy; and

(b)

to treat the icy roadway within the time set out in the Table to this
    section after becoming aware that the roadway is icy.

As mentioned,
    Derry Road was a class 2 highway and the time provided in the Table for
    treating an icy roadway was four hours.



ISSUES

[19]

The appellants do not challenge the trial
    judges findings of liability except as they relate to paragraph (c) of
    subsection 44(3).  The appellants argue that s. 5 of the MMS applied to Derry
    Road and to the defaults found by the trial judge.  They argue that those
    standards were applicable and were satisfied.  That being the case, the trial
    judge erred in not finding that the appellants had a defence pursuant to s.
    44(3)(c).

[20]

The respondents cross-appeal the trial judges
    50/50 apportionment of liability arguing that a proper apportionment is 90
    percent for the appellant and 10 percent for the respondent.

ANALYSIS

(a)

The
    Appeal

[21]

This appeal turns on the interpretation of s. 5
    of the MMS.  A few preliminary comments about the MMS may be useful.

[22]

It is worth repeating that the purpose of
    minimum standards is to provide a municipality with a defence even if it would
    be otherwise liable under the provisions of s. 44.  Thus, if a municipality
    complies with the minimum standards, it is not liable even though it did not
    maintain a highway in a state of repair that is reasonable in the
    circumstances, knew or ought to reasonably have known of the faulty state of
    repair, and did not take steps to prevent the default.  To use the common law
    language, a municipality is not liable for negligently failing to maintain a
    highway if it complied with the minimum standards that applied to its failure.

[23]

The MMS do not purport to cover all
    circumstances that may arise in the course of maintaining roadways.
In this regard, I agree with Justice Howden of the
    Superior Court who
in the case
    of
Thornhill v. Shadid
(2008), 289 D.L.R. (4th) 396 (Ont. S.C.), at
    para. 95 said, It has been recognized that the MMS are not, and do not purport
    to be, an all inclusive document.

[24]

Justice Howden then quoted a passage from the
Law
    of Municipal Liability in Canada
, looseleaf (Markham: Lexus Nexus
    Butterworths, 1999) at para. 3.43, by D. Boghosian and J.M. Davison, which
    supported the above-quoted statement.

[25]

Although the appellants no longer argue that s.
    4 of the MMS applied to this case, I think a brief discussion of s. 4 is
    helpful.  It will be recalled that s. 4 requires a municipality to clear snow
    after a certain depth within a specified time, depending on the class of the
    road.

[26]

It is common ground that Derry Road was a class
    2 road and that about two centimeters of snow had fallen on Derry Road prior to
    the accident on April 1, 2003.

[27]

The trial judge held that s. 4 of the MMS did
    not apply to the circumstances of this case and, thus, did not afford the
    appellants with a defence.  The trial judge reasoned that the obligation on the
    municipality to clear snow accumulation either while snow was continuing to
    accumulate or after accumulation had ended would only have been triggered when
    the snow on Derry Road exceeded five centimeters.  Since only two centimeters
    had accumulated, s. 4 had no application.

[28]

The appellants do not challenge this line of
    reasoning.

[29]

Thus, the minimum standard for clearing snow
    accumulation did not apply to circumstances when there had been less than five centimeters
    accumulation.  To be clear, s. 4 of the MMS did not say that a municipality
    need not clear snow if there was less than five centimeters accumulation.  The
    section did not address that circumstance. There was no minimum standard for clearing
    accumulated snow on a class 2 highway when the accumulated snow was less than
    five centimeters.
[2]

[30]

The trial judge also concluded that the minimum
    standard established by s. 5 did not apply.  I agree with his conclusion. 
    While I agree with the thrust of the trial judges reasons, I would express
    those reasons in a somewhat different way.  Section 5 was intended to create a
    minimum standard for treating a highway after becoming aware that the roadway
    is icy.  I do not think that it matters how the roadway became icy.  It could
    be from natural causes such as freezing rain or ice pellets.  It could have been,
    as in this case, from snow falling and covering the road and then being
    compacted by vehicles into hard packed snow and ice.

[31]

Section 5 of the MMS was directed at the
    situation when the roadway had become icy, not before.  The standards
    requirement to deploy resources and treat was triggered by knowledge that the
    roadway
is
icy  present tense  not by knowledge that it
may
or
will
    become
icy.  The standard did not address a municipalitys response to
    conditions that had not yet become icy. The standard provided for a timeline
    for treatment of the icy condition depending on the class of highway.

[32]

In the present case, the allegations of fault
    directed at the appellants do not include a failure to treat the icy roadway
    within four hours of becoming aware of the icy conditions, as required by s.
    5.  The trial judges findings of default on the part of the municipality are
    directed at failures to take reasonable steps to avoid ice forming on Derry
    Road.  The failures, as I mention above, included failures to monitor the
    weather and to have deployed resources much earlier than was done so as to
    avoid the formation of ice.

[33]

Thus, in my view, the trial judge was correct in
    finding that s. 5 of the MMS did apply to the failures or defaults that
    underlay his finding of liability.  I agree with the trial judge that s. 5 did
    not provide a defence to the appellants.  This conclusion is supported by the
    language of the section and by common sense.  As the trial judge said, at para.
    165:

If it were otherwise,
    municipalities could avoid any of their obligations to clear the roads of snow
    by waiting until the snow becomes compacted and turns into ice and then
    claiming that a new time limit is triggered from the time when the municipality
    becomes aware that the roadway is icy.

[34]

The appellants argue that this interpretation left
    an unacceptable gap in the regulation and that a court should interpret the
    regulation to fill the gap.  I disagree for several reasons.  First, the
    language of the two standards is clear.  Clarity, it was argued by appellants,
    was one of the purposes of creating the standards.  The drafters achieved
    clarity as to what s. 5 of the MMS applied.

[35]

The interpretation I reach is also consistent with
    the language of s. 44(3)(c).  I repeat that language for convenience:

Despite subsection (2), a
    municipality is not liable for failing to keep a highway or bridge in a
    reasonable state of repair if

()

(c) at the time the cause of
    action arose, minimum standards established under subsection (4) applied to the
    highway or bridge
and to the alleged default
and those standards have
    been met.  [Emphasis added.]

[36]

The key words for present purposes are to the
    alleged default.  The defaults here, as found by the trial judge, were the
    failure to monitor the weather and the failure to deploy resources so as to
    prevent Derry Road from becoming icy.  The trial judge did not find the
    appellants liable for failure to treat a roadway after becoming aware that it
    was icy.

[37]

It is important to note that the conclusion that
    a minimum standard did not apply to the circumstances of this case does not leave
    those circumstances unregulated.  A municipality must take steps to keep the
    highway in a reasonable state of repair having regard to all the circumstances pursuant
    to s. 44(1).  While assessing compliance with that standard will be a
    fact-specific exercise, the standard is grounded in reasonableness.  A
    municipality is required to take reasonable steps and will only be found liable
    if its conduct is found to fall below the reasonableness standard.

[38]

Finally, it is worth pointing out that the
    Region of Halton has established its own performance standards to address the
    problem of accumulating snow on roadways.  Those standards contemplate
    monitoring the weather conditions and applying salt to the roadway prior to the
    accumulation of snow in order to form a brine sandwich and prevent the
    formation of ice.  I point this out simply to indicate that the Minister could
    have created a similar standard to address the situation in this case, had he
    or she chosen to do so.

[39]

In summary, I am of the view that the MMS did
    not establish a minimum standard to address the accumulation of less than five
    centimeters of snow on a class 2 highway, nor did it establish a minimum
    standard for the treatment of a highway before ice is formed and becomes an icy
    roadway.

[40]

The appellants brought an application to admit
    fresh evidence to assist with the interpretation of the MMS.  The respondent
    requested the admission of fresh evidence to respond to the appellants should
    the appellants fresh evidence be admitted.

[41]

I have reviewed the proposed fresh evidence
    tendered by both parties.  I agree with the appellants that the fresh evidence
    tends to show that the drafters of the MMS intended to provide clear, bright
    line, results-orientated standards.  That said, I do not think the fresh
    evidence adds anything to the interpretative exercise that I have discussed
    above.  As a result, I would not admit the fresh evidence tendered by either
    the appellants or the respondent.

THE CROSS-APPEAL

[42]

The respondent cross-appeals the trial judges
    apportionment of negligence on the basis of 50 percent to each party.

[43]

The trial judge found that the respondent was
    driving between 55 and 60 kilometres an hour on a roadway with a posted speed
    of 80 kilometres an hour.  When the appellant got in her car on the day of the
    accident, she was aware of the snowy conditions on the roadways.  The danger
    became even more apparent to her when her car slid while she was driving 55 to
    60 kilometers per hour before the accident occurred.  Given the condition of
    the road, she should have been aware that she was driving too fast.

[44]

The trial judge concluded that the slippery road
    condition at the scene of the accident was foreseeable and that a reasonably
    prudent motorist, aware of the facts known to the respondent, would have
    realized that.

[45]

The trial judge found that the respondents
    negligence was a contributing cause of the accident.  That finding is not
    challenged.  Instead, the respondent argues that the 50/50 apportionment constitutes
    an error reviewable by this court when the primary cause of the accident was
    the appellants failure to prevent Derry Road from becoming icy and dangerous. 
    The respondent argues that she should be fastened only with 10 percent of the
    responsibility.

[46]

An appellate court ought not to vary an
    apportionment of negligence at trial except in very strong and exceptional
    circumstances, unless an error in law was made or there has been a
    misapprehension of some material fact: see
Ingles v. Tutkaluk Construction
    Ltd.,
2000 SCC 12, [2000] 1 S.C.R. 298, at para. 57;
Bow Valley Husky
    (Bermuda) Ltd. v. Saint John Shipbuilding Ltd.,
[1997] 3 S.C.R. 1210, at
    paras. 78 to 80.

[47]

The question of degree of fault is difficult. 
    While it may be said that the accident would not have occurred but for the
    appellants failure, it can also be said that it would not have occurred but
    for the respondents failure to exercise due care.  Importantly, the respondent
    had warning as to the condition of the road and the circumstances that led her
    to lose control.

[48]

I am not persuaded that the trial judge made an
    error in law, nor did he misapprehend evidence in reaching his conclusion as to
    the 50/50 apportionment.

DISPOSITION

[49]

I would dismiss the appeal and cross-appeal.  I
    would order the appellants to pay the respondents cost of the appeal fixed in
    the amount of $50,000, inclusive of disbursements and all applicable taxes.

RELEASED:  DEC 21 2011        D.
    OConnor A.C.J.O.

DOC                                               I
    agree H.S. LaForme J.A.

I
    agree J.D. Cunnhingham A.C.J. S.C.J. (
ad hoc
)





[1]

On this appeal, the parties have not put in issue the question
    whether the Minimum Standards relating to the maintenance of highways for
    winter road conditions come within the authority conferred by s. 44(4).  I note
    this point because we were told during the course of oral argument that the
    issue of the
vires
of the Minimum Standards is in issue in another case
    currently before the courts.



[2]

The trial judge also found that s. 4 did not apply because
    those responsible for road maintenance did not deploy resources to clear snow
    from Derry Road.


